Exhibit 10.2

 

Name of Notary

:

ANUSHA MANORI FERNANDO.

Code No

:

01965

Judicial Zone

:

Colombo

Date of Attestation of Lease

:

17th November 2017

Number of Lands for Registration

:

One

Prior Registration

:

A 850/71, Right of way- A 640/257, A 638/250, A 638/249

Consideration

:

LKR.1,519,217,070/-

Stamp Duty

:

Rs.15,192,180/-

Date which Stamp duty paid

:

November 2017

Counter No

:

239

Duplicate to be handed over

:

Colombo

 

INDENTURE OF LEASE NO:

 

THIS INDENTURE OF LEASE made and entered into at Colombo in the Republic of Sri
Lanka on this Seventeenth (17th) day of  November Two Thousand and Seventeen
(2017)

 

BY AND BETWEEN

 

ORION DEVELOPMENT (PRIVATE) LIMITED  a Company duly incorporated in Sri Lanka
under the Companies Act No.17 of 1982 and re-registered under the Companies Act
No. 7 of 2007 bearing Company Registration No PV 15546 and having its Registered
Office at 752 Baseline Road Colombo 9 in the said Republic of Sri Lanka
(hereinafter  referred to as “the Sub-Lessor” which term or expression as herein
used shall where the context so requires or admits mean and include the said
ORION DEVELOPMENT  (PRIVATE) LIMITED  and its successor or successors and 
assigns in title) of the ONE PART

 

AND

 

VIRTUSA (PRIVATE) LIMITED a Company duly incorporated in the said Republic of
Sri Lanka under the Companies Act No. 17 of 1982 and re-registered under the
Companies Act No. 7 of 2007 bearing Company Registration No. PV- 4974.and having
its Registered Office at No 752 Dr. Danister De Silva Mawatha, Colombo 9 in the
said Republic of Sri Lanka (hereinafter referred to as “the Sub-Lessee” which
term or expression as herein used shall where the context so requires or admits
mean and include the said VIRTUSA (PRIVATE) LIMITED and its successor or
successors and assigns in title) of the OTHER PART

 

W H E R E A S:

 

The Sub-Lessor is under and by virtue of Indenture of Lease No.595 dated the
Thirtieth day of March Two Thousand and Seven attested by U.S.N.P Perera of
Colombo Notary Public with CEYLON SYNTHETIC TEXTILES MILLS LIMITED seized and
possessed of

 

1

--------------------------------------------------------------------------------


 

or otherwise well and sufficiently entitled to the leasehold rights over the
land and premises with the building and everything thereon bearing Assessment
No. 752 Dr. Danister de Silva Mawatha Colombo 9 described in the First Schedule
hereto together with the right of way mentioned in the said Schedule hereto
along the allotments of land morefully described in the said First Schedule
hereto for a period of THIRTY (30) years commencing from 15th March 2007 and
ending on 14th March 2037.

 

In terms of Clause 5 (3) of the said Indenture of Lease No.595 the Sub-Lessor is
permitted to sub-lease or sub-let the said premises to any third party carrying
on IT (Information Technology) & ITES (Information Technology Enabled Services)
related businesses.

 

In pursuance of the said Clause 5 (3) the Sub-Lessor has agreed with the
Sub-Lessee to sub-lease, sub-let and demise unto the Sub- Lessee and the
Sub-Lessee has agreed with the Sub-Lessor to take on sub-lease an area of  One
Hundred Twenty Nine Thousand Seven Hundred and Twelve  Square Feet (129,712
Sq.Ft) on the Floors depicted in the diagrams  marked Annexure One (1) (signed
by the Sub Lessor and the Sub Lessee for purposes of identification) of the
building standing on the said allotment of land and premises bearing Assessment
No.752, Dr. Danister De Silva Mawatha Colombo 09 morefully described in the
First Schedule hereto for a period of Five (05)  years commencing on the
Fifteenth (15th) day of October Two Thousand and Seventeen (2017) and ending on
the Fourteenth (14th) day of October Two Thousand and Twenty Two (2022) upon and
subject to the terms and conditions hereinafter set forth and contained.

 

NOW THIS INDENTURE WITNESSETH AS FOLLOWS:-

 

1.(a)                      In this Indenture the following words shall have the
following meanings:

 

“Building” means the Buildings depicted in the diagram marked Annexure One
(1) standing on the land morefully described in the First Schedule hereto.

 

“the said Floor Area” means an office Space containing a floor area of One
Hundred Twenty Nine Thousand Seven Hundred Twelve Square Feet (129,712 Sq.Ft) 
of the Floors on the  Diagrams depicted in Annexure One (1) which has been
agreed and signed by the Sub-Lessor and the Sub-Lessee for purposes of
identification  of the said Building.

 

“Common Areas” means those parts, areas, premises and facilities of and in the
Building which are not demised or intended to be demised by the Sub Lessor to
the Sub Lessee or to any other tenant and which are now or hereafter provided by
the Sub Lessor for the common use of the tenants of the Building and its
customers employees invitees and licensees in common with the Sub Lessor and all
other persons having the like right to use the same.

 

(b)                                That in pursuance of the said agreement and
in consideration of the rents hereinafter reserved  and  of  the  observance 
and  performance  of  the  several  covenants and conditions terms and
requirements hereinafter set forth and contained on the part of the Sub Lessee
to be paid done observed and performed the Sub Lessor doth hereby lease and
demise unto the Sub Lessee One Hundred Twenty Nine Thousand Seven Hundred and
Twelve  Square Feet (129,712 Sq.Ft) of the Floors depicted in the Diagrams
marked Annexure One (01) annexed hereto signed by the  Sub Lessor and the  Sub
Lessee for purposes of identification) standing on  the building bearing
Assessment  No. 752 Dr. Danister de Silva Mawatha Colombo 9 situated at the land
and premises more fully described in the First Schedule hereto together with the
right of way mentioned in the said First Schedule hereto along the allotments of
land morefully described in the said First Schedule hereto and all other rights
ways through the Common Areas and the right to use the common amenities,
privileges, easements

 

2

--------------------------------------------------------------------------------


 

and servitudes used therewith or pertaining thereto  and together with the
reserved parking facilities for Two Hundred and Thirty Three(233) motor cars set
forth in clause 3(d) hereof and (all of which are hereinafter called and
referred to as “the demised premises”).

 

(c)                                 TO HOLD the demised premises unto the
Sub-Lessee for and during the term and period of Five (05)  years commencing on
the Fifteenth  (15th) day of October Two Thousand and Seventeen (2017) and
ending on the Fourteenth (14th) day of October Two Thousand and Twenty Two
(2022) (hereinafter sometimes referred to as “the term and period”).

 

(d)                                 YIELDING AND PAYING therefore unto the
Sub-Lessor during the term and period the aggregate lease rental of Sri Lankan
Rupees One Thousand Five Hundred and Nineteen Million Two Hundred and Seventeen
Thousand and Seventy (LKR.1,519,217,070/-)of lawful money of the said Republic
plus VAT, NBT and any other relevant government taxes, levies at the time in
force or to be hereinafter imposed by the Government in the manner following:-

 

(i).                                  The Sub-Lessee shall pay the lease rentals
in advance every month on or before 15th day of each month as stipulated in the
Second Schedule hereto together with VAT,NBT and any other relevant government
taxes, levies at the time in force or to be hereinafter imposed by the
Government.

 

(ii)                                  For the avoidance of doubt

 

·                  the rental payments above stated are inclusive of service
charges due to Sub Lessor if any.

 

·                  Monthly rental invoices would be from 15th to the 14th of
following month from the lease commencement date.

 

(iii)                               The Sub-Lessor shall issue a ‘Suspended Tax
Invoice’ for monthly rental every month provided the Sub —Lessee have registered
under SVAT as  RIP.

 

(e)                                  YIELDING AND PAYING therefore unto the
Sub-Lessor during the term and period a Refundable Security Deposit shall be
paid in the following manner:

 

(i)                                     The Sub Lessee has already paid unto the
Sub Lessor a sum of Rupees One Hundred and Fifty Six Million Three Hundred and
Thirty Seven Thousand and Nine Hundred and Ten and cents Twenty Three
(LKR.156,337,910.23/-)of lawful money by way of interest free Refundable
Security Deposit (hereinafter referred to as ‘Refundable Security Deposit’)
which was paid by the Sub Lessee to the Sub Lessor (the receipt whereof the Sub
Lessor doth hereby admit and acknowledge) and the Sub Lessor will continue to
hold the said sum as a refundable security deposit subject to conditions in sub
clause ( e ) (ii) below.

 

(ii)                                  The said sum of Rupees One Hundred and
Fifty Six Million Three Hundred and Thirty Seven Thousand and Nine Hundred and
Ten and cents Twenty Three (LKR.156,337,910.23/-)shall be refunded to the
Sub-Lessee in the manner hereinafter set out in Clauses 4(b) and 4(e) hereof
without any interest at the expiration or sooner determination of these
presents.

 

2.                                     That the Sub-Lessee to the intent that
the obligations shall continue throughout the term and period hereby created
doth hereby covenant and agree to and with the Sub-Lessor as follows:

 

3

--------------------------------------------------------------------------------


 

(a)          To use the demised premises solely for IT/ITES related activities
and for         no other purpose whatsoever.

 

(b)          To pay and settle the lease rentals together with the taxes in the
manner aforesaid and/or any other charges without any deduction or set off or
falling into arrears whatsoever.

 

(c)           Not to make or permit to be made any structural alterations or
additions to the demised premises or any part thereof without the previous
written consent of the Sub-Lessor first had and obtained in which event such
alterations or additions shall be done at the sole expense of the Sub-Lessee. To
attend to all minor repairs of the said Floor Area (other than structural or
external repairs) not exceeding Sri Lankan Rupees Twenty Thousand (LKR.20,000/-)
at any given instance per item per repair but cumulatively not exceeding Sri
Lankan Rupees Two Hundred Thousand in a given calendar month.  Provided however
that the Sub-Lessee shall be entitled at its cost and expense to carry out
internal electrical wiring, network cabling or installation of any machinery at
the demised premises and to install any fixtures fittings and other conveniences
as the Sub-Lessee may require for the permitted purpose referred to in clause
2(a) above, which do not interfere with any existing arrangements and to remove
the same at the expiry of the term and period hereby created subject to its
renovating repairing and making good at its expense any damage caused by such
installation and/or removal and without damaging or altering the appearance of
the original Building fair wear and tear excepted.

 

Provided also that the Sub-Lessee shall bear costs of any repair for any damage
caused to the said Floor Area by the negligence and/or wilful act/s on the part
of the Sub-Lessee or its servants invitees visitors or licensees, fair wear and
tear excepted, which repair shall be carried out by the Sub-Lessor.

 

(d)          To obtain at the Sub-Lessee’s expense all approvals and licenses
for the operation of the said business of the Sub-Lessee from any Statutory
Board or Authority under applicable law.

 

(e)           To bear pay and discharge all taxes and levies imposed or charged
by and payable to the Government of the said Republic in respect of the
operation of the said business of the Sub-Lessee at the demised premises.
Provided however any increases in the existing rates and taxes due to the
business carried on by the Sub-Lessee at the demised premises shall be borne and
paid by the Sub-Lessee but only in proportion to the floor area of the demised
premises.

 

(f)            To allow permit and suffer the Sub-Lessor or its nominee or
nominees duly nominated in writing at all reasonable hours to have free access
to the demised premises for the purpose of visiting and inspecting the state and
condition thereof with at least Forty-Eight (48) hours prior written notice
given by the Sub-Lessor to the Sub-Lessee.

 

(g)           Not to further sub-let or sub-lease the demised premises or any
part or portion thereof or assign these presents unto any person or persons or
body of persons. However, this prohibition will not in any event prohibit and or
prevent the Sub-Lessee from further sub-letting and or sub-leasing the demised
premises for any IT/ITES related business to its parent, subsidiary, affiliate
and/or Group Company.

 

(h)          i. To keep and maintain the said Floor Area in a tenantable clean
and sanitary state order and condition in strict conformity with the rules and
by laws of

 

4

--------------------------------------------------------------------------------


 

the Colombo Municipal Council, Central Environmental Authority, Urban
Development Authority or any other governmental authority affecting the use or
occupation of the demised premises and keep the Sub-Lessor indemnified against
all suits prosecutions fines and impositions whatsoever resulting from a breach
or non-observance thereof save and except where such suits prosecutions fines
and impositions result from any act omission default and/or negligence by the
Sub-Lessor its servants or agents invitees visitors or licensees.

 

ii. The maintenance of the equipment of the Sub-Lessee in respect of the demised
premises shall be the sole responsibility of the Sub-Lessee.

 

(i)              Not to cover, darken, obstruct or obscure any of the
ventilation openings windows or lights in the Common Areas of the Building and
not to obstruct or cause or suffer to be obstructed the entrance, lifts,
staircases, landings, passages and roadways leading to the demised premises.

 

(j)             To pay or cause to be paid to the appropriate authority all dues
and charges in respect of telecommunication facilities including telephone, and
other allied services installed for the use of the Sub-Lessee’s business in the
said Floor Area within the time period stipulated by the aforesaid appropriate
authority during the said term hereby created inclusive of any such bill which
may be delivered even subsequently if such bill relates to the said term hereby
created and to indemnify and keep the Sub-Lessor indemnified against all suits
prosecutions fines and impositions resulting from non-payment thereof. If
required by the Sub-Lessor the Sub-Lessee shall make available for inspection by
the Sub-Lessor bills rendered by the authorities aforesaid to the Sub-Lessee and
receipts for payments thereof made by the Sub-Lessee to the said authorities.

 

(k)        To be responsible for and indemnify the Sub-Lessor against all
damages caused to the demised premises or any part or portion thereof by any
visitor customer invitee or employee of the Sub-Lessee intentionally or by
negligence, fair wear and tear excepted; or any injury to or loss of property or
belongings of any visitor customer invitee or employee of the Sub-Lessee in the
said Floor Area.

 

(l)              The Sub Lessee shall adhere to all security policies,
procedures and house rules and regulations as per Annexure2 annexed hereto
formulated by the Sub Lessor and also use the common areas only for the
specified purpose directed by the Sub Lessor.  The Sub Lessee shall not gather
its staff or the Sub Lessee’s staff shall not engage in any activity within
common areas and/or usage of any point within common areas without prior written
approval of the Sub Lessor and such authority if necessary will be granted by
the Sub Lessor strictly at the sole discretion of the Sub Lessor. At all times
the Sub Lessee shall maintain sound levels at or below 40dB within the demised
premises or any part thereof and shall comply with and adhere to all
environmental laws, policies, procedures and other rules or regulations
formulated by the local authority or any other statutory body in respect of the
demised premises.

 

(m)      Not to use the demised premises or any part thereof for any unlawful
illegal or immoral purpose or nature and not to do or permit to be done any act
or thing which may become a nuisance or give cause for complaint from the
occupants of the other parts of the Building or of any neighbouring premises and
to pay the Sub-Lessor all charges costs and expenses incurred by the Sub-Lessor
at any time during the continuance of the term and period hereby created in
abating any nuisance resulting from acts or omission of the Sub-Lessee, pursuant
to an order or direction made by the local authority or any other statutory
body.

 

5

--------------------------------------------------------------------------------


 

(n)        Not to expose the Sub-Lessor to any penalty fines or forfeiture
whatsoever by committing or permitting any person to commit a breach of any law
rules or regulations governing the business carried on upon the demised premises
or any part thereof or of any provision of the Local Government rules or
regulations affecting the demised premises any part or portion thereof.

 

(o)          At all times during the term and period hereby created to comply
with all requirements as may be imposed upon the occupier under any statute now
or hereinafter in force and any orders rules regulations requirements and
notices thereunder due to the business carried on by the Sub —Lessee at the
demised premises.

 

(p)          Not to store or bring to the demised premises any articles of
specially   combustible inflammable or dangerous nature (save such items as may
be necessary  its day to day use and operation of its business) and not to do or
permit or suffer anything to be done by reason whereof any insurance effected on
the Demised Premises may be rendered void or
voidable or whereby the rate of premium thereof may be increased and to
reimburse the Sub-Lessor all sums paid by the Sub-Lessor by way of increased
premium due to intentional or negligent acts or omissions of the Sub-Lessee and
to comply with all recommendations of the insurer notified in writing by the
Sub-Lessor to the Sub-Lessee, as to fire precautions relating to the demised
premises.

 

(q)          To insure and keep specific insurance policies covering fire theft
burglary explosions and similar contingencies and to pay all premiums necessary
for effecting such insurance covering the Sub-Lessee’s articles goods furniture
fittings equipment machinery electrical appliances and the like in the demised
premises and indemnify and keep the Sub-Lessor indemnified against any claims in
respect of same.

 

(r)             At the request of the Sub-Lessor or its authorised
representatives to permit during the last Six (06) months of the term and period
hereby created (if there is to be no renewal of these presents) any prospective
Sub-Lessee/tenant or purchaser at all reasonable hours of the day at the
convenience of the Sub-Lessee with at least  Forty Eight (48) hours prior
written notice given by the Sub-Lessor to the Sub-Lessee to enter and view the
demised premises and such intending Sub-Lessee/tenant or purchaser shall be
accompanied by  a senior executive of the Sub-Lessor after serving due written
notice to the Sub-Lessee of the name of such senior executive.

 

(s)            In order to safeguard the Sub Lessee’s assets as felt required by
the Sub Lessee, at the expense of the Sub-Lessee to employ security personnel at
the demised premises and to ensure at all times that the services of the
security personnel are confined to the demised premises.

 

(t)             The Sub -Lessee is required at the expiration of the term hereby
created or the sooner determination thereof to peaceably quit surrender and
deliver peaceful and vacant possession of the demised premises to the Sub-Lessor
in such good and tenantable repair and condition reasonable wear and tear and
damage due to any cause not within the control of the Sub-Lessee excepted.
Provided however that the Sub-Lessee shall be entitled to remove all furniture
and other movables as well as fixtures fittings equipment and the like brought
in by the Sub-Lessee making good any damage caused to the demised premises by
any intentional or negligent act caused by an employee or visitor of the
Sub-Lessee. Provided always that the Sub-Lessee shall be liable to pay the
Sub-Lessor and the Sub-Lessor shall be entitled to recover a sum of  Sri Lankan
Rupees One Million Five Hundred Thousand

 

6

--------------------------------------------------------------------------------


 

only   (LKR. 1,500,000/-) plus applicable taxes per day for each and every day
of such over holding in breach of this Clause and until the Sub-Lessee delivers
and yields up vacant possession as aforesaid of the demised premises to the
Sub-Lessor and the Sub-Lessor shall have the right to sue the Sub-Lessee for
ejectment of the Sub-Lessee from the demised premises and for the recovery of
continuing damages as aforesaid anything to the contrary in any other law or
equity notwithstanding. The Sub-Lessee shall claim if any damages by an
appropriate law suit which may have been sustained by reason of the Sub-Lessor’s
non-observance of the covenants conditions and stipulations herein contained to
be observed and performed by the Sub-Lessor.

 

(u)          (i) In the event the Sub Lessor provides utilities to the Sub
lessee, the Sub lessee shall pay and settle all utility bills without falling
into arrears whether for electricity, water, chilled water supply based on BTUHr
for the Air Handling Units installed at the demised premises by the Sub Lessor
for the Sub-Lessee’s use or otherwise within 14 days of being invoiced by the
Sub Lessor. The Sub Lessee shall pay all meter charges as set out in the
Sub-Meter fixed for the demised premises or (if such sub —meter does not exist)
an amount calculated by dividing the  Ground Floor Meter charge from the total
number of  leased floor area or  Total AC Capacity in operation within the First
Floor of the building.

 

(ii) In the event of non-payment of utility bills on time by the Sub Lessor,
penalties imposed as per relevant government regulations set out below shall
apply and be payable by the Sub Lessor. Provided however the payment of utility
bills by the Sub-Lessor within this period is dependent on the Sub-Lessee paying
the Sub-Lessor also within 14 days of being invoiced by Sub Lessor, and if not
received within said period, the Sub-Lessee agrees to pay the Sub-Lessor any
penalties levied by the relevant authorities for utilities due to non-payment by
the Sub-Lessee on time.

 

The penalties imposed as per relevant government regulations inter alia are as
follows:

 

For electricity —Gazette notification No -129/9 of 11th June 2003 —Failure to
pay the bill within 15 days will result in an interest charge of 1.0% and
further delay will result in an interest charge of 2% monthly. The supply also
will be disconnected if payment is delayed more than 30 days.

 

For water —Law No 2 of 1974 Section 88 —Failure to pay the bill within 30 days
will result in an interest charges of 2% per month. The supply will also be
disconnected if payment is delayed more than 30 days.

 

For chilled water supply- Failure to pay the bill within 15 days will result in
an interest charge of 1.0% and further delay will result in an interest charge
of 2% monthly. The supply also will be disconnected if payment is delayed more
than 30 days.

 

3.                                     The Sub-Lessor doth hereby covenant and
agree to and with the Sub-Lessee as follows:-

 

(a)          That the Sub-Lessee on paying the rents as specified in this
agreement and observing and performing the several covenants and stipulations
herein contained shall peaceably and quietly hold and enjoy the demised premises
and shall have free access to the same 24 hours a day, seven days a week during
the continuance of the term and period hereby created without any interruption
or disturbance from or by the Sub-Lessor or by any other person lawfully
claiming any right from under or in trust for the Sub-Lessor.

 

7

--------------------------------------------------------------------------------


 

(b)          To warrant and defend the leasehold title to the land and premises
and the building thereon morefully described in the Schedule hereto and keep the
Sub-Lessee indemnified and saved harmless at all times from all claims demands
costs damages and losses which may be incurred or suffered by the Sub-Lessee
arising out of the leasehold title to the demised premises being defective or
for any interruption or disturbance caused to the sub-leasehold rights of the
Sub-Lessee due to any direct or indirect action or omission of the Sub-Lessor.

 

(c)           To effect all structural repairs (both internal and external)
amounting to any Sri Lankan Rupee value and all repairs to the demised premises
exceeding the sum of Sri Lankan Rupees Twenty Thousand (Rs.20,000/-) at any one
time per item per repair or cumulatively exceeding Sri Lankan Rupees Two 
Hundred Thousand (LKR 200,000/-) in a given calendar month   provided that such
repairs are not occasioned by any damage caused by the wilful negligence of the
Sub-Lessee.

 

(d)          To provide the Sub-Lessee reserved parking facilities for Two
Hundred and Thirty Three (233) vehicles for the employees of the Sub-Lessee
without any charge and to restrict third parties from using the same during the
said term. For the avoidance of doubt, one parking slot may be utilised for
parking four (4) motorbikes. Any additional parking facilities shall be provided
subject to availability of parking space at the rate of Rs. 5,000/- per parking
slot per month with applicable taxes. Parking rates are subject to variation by
Sub Lessor.

 

(e)           To pay and discharge or cause to be paid and discharged the
existing rates and taxes due in respect of the demised premises of which the
demised premises forms a part, to the Colombo Municipal Council and to keep the
Sub-Lessee indemnified against any claims arising from the non-payment of any
rates and taxes thereof.

 

(f)         To insure and keep insured the Building of which the demised
premises forms a part during the term and period of this sub-lease against any
loss or damage by fire                   lightning storm tempest explosion riots
and civil commotion disturbances malicious damage terrorism and similar
contingencies with  a reputed insurance company registered with the Insurance
Board of Sri Lanka and to pay all the premiums necessary for effecting and
keeping in force such insurance and in the event of any loss or damage by any of
the aforesaid agencies all sums of money received or recovered by the Sub-Lessor
by virtue of such insurance shall be paid out and expended in rebuilding or
reinstating the demised premises. The Sub-Lessor shall not be under any
obligation to insure the property/assets of the Sub-Lessee in the demised
premises and shall not be under any obligation to repair any damage thereto or
replace same, unless such damage is caused by the wilful or negligent act or
omission of an employee, agent, visitor or licensee of the Sub-Lessor.

 

(g)           To provide three phase electricity and mains and standby power,
water and chilled water for use by the Air Handling Unit (s) installed by the
Sub-Lessor for the use of the Sub-Lessee at the demised premises provided that
the Sub-Lessor shall not be liable for any interruption in the said services due
to any act of nature beyond the control of Sub-Lessor  for any damage caused to
the Sub-Lessee by the unavailability  of  supply  of  electricity  and  water by
relevant government authorities to  the demised premises.

 

(h)          Further to clause 3(g) above, the Sub-Lessor shall:

 

8

--------------------------------------------------------------------------------


 

i)                                         diligently pay and discharge on time,
each and every month, all payments to be made to the Ceylon Electricity Board
and the National Water Supply and Drainage Board for the consumption of
electricity and water at the demised premises subject to clause 2(u);

 

ii)                                      provide a standby generator with
sufficient redundancy capacity(N+1) at its cost to meet contingencies in the
event of a shortage or failure of power supply affecting the said business of
the Sub-Lessee;

 

iii)                                   provide at the cost of the Sub-Lessor, a
Diesel storage tank to store fuel for a minimum of ten (10) days for the purpose
of supplying power through the said standby generator;

 

iv)                                  maintain a water tank, to prevent
interruption of water supply to the demised premises;

 

v)                                     in the event of a break down in the
supply of water and/or electricity to the demised premises, restore such supply
promptly;

 

(i)              To issue monthly invoices for the supply of electricity, water
and chilled water referred to in clause 2(u), in the following manner:

 

a)           In respect of electricity:

 

1)             the KWH charge shall be calculated based on the reading for the
relevant month in the KWH meter provided to the Sub-Lessee for the said Floor
Area and the KWH unit price stipulated by the Ceylon Electricity Board.

 

2)             The KVA charge shall be calculated based on the highest KVA meter
reading for the relevant month as recorded in the KVA meter provided to the
Sub-Lessee for the said floor area and the KVA unit price stipulated by the
Ceylon Electricity Board.

 

b)           In respect of water:

 

1)             water consumption in the said Floor Area shall be calculated
based on the reading for the relevant month in the water meter provided to the
Sub-Lessee for the said Floor Area and the rates charged by the National Water
Supply and Drainage Board for the units consumed by the Sub-Lessee.

 

c)            i) In respect of chilled water supplied to the air handling units
as part of the air conditioning system :

 

Chilled water consumption in the said floor area shall be calculated based on
the reading for the relevant month in the BTUHr meter provided to the Sub-Lessee
for the said floor area and a BTUHr rate computed by the Sub-Lessor. The BTUHr
rate shall be computed based on the electricity meter readings in the common
chiller and cooling tower panel multiplied by the CEB tariffs divided by the
total BTUHr generated for the relevant month.

 

ii) Provided however, the Sub-Lessee is entitled to verify the meter readings
referred to above, at any time and to obtain expert opinion from a third party
in the event there is a disagreement between the Sub-Lessor and the Sub-Lessee
of the amounts set out in the invoices issued by the Sub-Lessor in relation to
the supply of electricity and water and consumption thereof.

 

(j)             To maintain or cause to be maintained the Common Areas of the
Building in a clean sanitary state order and condition with proper lighting,
drainage and plumbing systems in conformity with the rules and by laws of the
local authority.

 

9

--------------------------------------------------------------------------------


 

(k)          At all times during the term and period hereby created to comply
with all requirements as may be imposed upon the Sub-Lessor as the owner of the
demised premises under any statute now or hereafter in force and any orders,
rules, regulations, requirements and notices thereunder and to keep the
Sub-Lessee indemnified against any claims arising from the breach thereof by the
Sub-Lessor.

 

(l)              To observe all terms and conditions under the Original Lease
Agreement and settle all payments due under the Original Lease, to the Original
Lessor on time.

 

(m)      The Sub-Lessor shall provide & maintain the air conditioning,
lighting/illumination, lighting detections, generators, fire protection and fire
detection systems including fire hose reel and fire extinguishers at its cost.

 

(n)          The elevators shall be maintained by the Sub-Lessor provided
however Two elevators shall always be functional during such maintenance work
for use by the Sub-Lessee

 

(o)          The Sub-Lessor shall at its cost appoint a person/s to maintain the
Building Management System (BMS) on a 24 x 7 basis with capacity to respond to
operational requirements and breakdowns and to correct same on an urgent basis
and Sub-Lessor shall provide connection to the said BMS for installation of
terminal.

 

(p)          The Sub-Lessor shall appoint a fit and proper responsible person
from its Company for the purpose of correspondence with the Sub-Lessee.

 

4.                                      Provided always and it is hereby
expressly agreed and declared by and between the Sub-Lessor and the Sub-Lessee
as follows:-

 

(a)         That in the case of violence due to war civil war or civil commotion
terrorism or of fire explosion storm tempest flood inevitable accident or other
irresistible force causing damage or destruction to the demised premises the
Sub-Lessor will restore and reinstate the demised premises within a reasonable
time at the Sub-Lessor’s cost and expense and meanwhile the rent reserved
hereunder or a fair proportion or part thereof according to the nature and
extent of the damage shall abate until the demised premises shall be restored
and be reinstated and may be ready for occupation within a reasonable time from
the date of happening of any such event. Provided however that if the demised
premises have been rendered wholly unfit for occupation and use by the
Sub-Lessee for its business or if the Sub-Lessor shall fail to permit the
Sub-Lessee to restore the demised premises fit for occupation and use by the
Sub-Lessee within a reasonable time as acceptable by the Sub-Lessee it shall be
lawful for the Sub-Lessee to forthwith  determine this Indenture by giving the
Sub-Lessor Fourteen (14) days’ notice in writing of its intention so to do and
upon the expiry of such notice this Indenture shall absolutely cease and
determine subject however to the provision of clause2(t) after utilization of
the security deposit in the manner set out in Clause 4 (e) hereof.

 

(b)         In the event that -

 

(i)   The Sub-Lessee shall default in making any lease rental payment and such
other charges due hereunder or any other covenants herein

 

10

--------------------------------------------------------------------------------


 

contained the Sub-Lessor shall give to the Sub-Lessee Three (03) months notice
in writing to observe or perform such covenant or condition or remedy such
default and in the event such default remains unremedied at the expiration of
the said notice of Three (03) months; and/or

 

(ii)   The Sub-Lessee shall default in the performance of any of its covenants
herein contained or Sub Lessor requires to terminate this Indenture of Lease,
the Sub-Lessor shall give to the Sub-Lessee Three (03) months written notice to
observe or perform such covenant or condition as the case may be and in the
event such default remains unremedied or for any reason attributable to Sub
Lessor at the expiration of the said notice of Three (03) months; and/or

 

(iii)The Sub-Lessee files a voluntary petition in bankruptcy/insolvency or
consents to an involuntary petition in bankruptcy or a petition for the winding
up of the Sub-Lessee’s business is filed in court or fails to vacate within
Three (03) months from date of entry of an order approving an
insolvency/bankruptcy petition.

 

then and in each of any of the foregoing events the Sub-Lessor shall have the
right at its option to terminate this Indenture forthwith after giving three(03)
months notice of termination and repossess the demised premises by the
Sub-Lessor. In the event the Sub-Lessee does not by such date of repossession
remove the persons and property from the demised premises, the Sub-Lessor shall 
at the Sub-Lessee’s expense remove all persons and property  there from and the
Sub-Lessor shall after utilizing the said sum of  One Hundred Fifty Six Million
Three Hundred Thirty Seven Thousand Nine Hundred and Ten and cents Twenty
Three(LKR.156,337,910.23/) obtained as an Interest Free refundable security
deposit in the manner set out in clause 4(e),  have the liberty and right to sue
and recover from the Sub-Lessee any sum due by way of arrears of lease rentals,
arrears in payment for use of electricity, water and arrears of payment for all
services and facilities provided by the Sub-Lessor under this sub-lease
agreement and damages which may have been sustained by reason of the
Sub-Lessee’s non-observance of the covenants conditions and stipulations herein
contained to be observed and performed by the Sub-Lessee.

 

(c)   In the event that -

 

(i) The Sub-Lessor shall default in the performance of any of its covenants and
such other charges due hereunder, the Sub-Lessee shall give to the Sub-Lessor
Three (03) months’ notice in writing to observe or perform such covenant or
condition or make good such default and in the event such default remains
unremedied at the expiration of the said notice of Three (03) months; and/or

 

(ii) The Sub-Lessor files a voluntary petition in bankruptcy/insolvency or
consents to an involuntary petition in bankruptcy or a petition for the winding
up of the Sub-Lessor’s business is filed in court; and/or

 

(iii).The Sub-Lessor’s leasehold title to the demised premises is terminated;
and/or

 

then and in each of any of the foregoing events the Sub-Lessee shall have the
right at its option to terminate this Indenture forthwith and require the refund
of all payments made under this Agreement to the Sub-Lessor in advance, such as
the unutilised portion of the rents, and service charges in respect of any
unutilised period from and out of the term and period of the sub-lease to which
such rents relate as well as the refund of the refundable

 

11

--------------------------------------------------------------------------------


 

security deposit in the manner  set out in clause 4(e), upon handing over of the
vacant and peaceful possession of the demised premises to the Sub-Lessor.
Provided that the Sub-Lessee shall claim if any damages by an appropriate law
suit which may have been sustained by reason of the Sub-Lessor’s non-observance
of the covenants conditions and stipulations herein contained to be observed and
performed by the Sub-Lessor.

 

(d)  Notwithstanding the contents of clauses 4(b) and 4 (c) above, the
Sub-Lessee shall have the right to terminate this indenture of lease by giving
to the Sub-Lessor not less than Twelve (12)calendar months prior notice in
writing and at the end of such term of Twelve (12) months this sublease shall
absolutely cease and determine and in such event the Sub-Lessor shall return or
refund to the Sub-Lessee upon the Sub-Lessee handing over vacant and peaceful
possession of the demised premises to the Sub-Lessor all payments made under
this agreement in advance if any, such as, unutilised portion of the lease
rentals and services charges paid in advance,  and the Refundable Security
Deposit, in the manner set out in clause 4(e). At the termination of these
presents in the manner aforesaid the Sub-Lessee shall deliver unto the
Sub-Lessor vacant and peaceful possession of the demised premises in accordance
with Clause 2(t) hereof. Provided however if the Sub-Lessee does not give
Twelve(12) months prior written notice of termination the Sub-Lessor shall
deduct lease rentals from the refundable security deposit One Hundred Fifty Six
Million Three Hundred Thirty Seven Thousand Nine Hundred and Ten and cents
Twenty Three (LKR.156,337,910.23) for the unnoticed period however shall refund
to the Sub-Lessee all other payments made under this agreement in advance if
any, such as unutilised portions of rents and service charges, with in Thirty
(30) days upon handing over of vacant possession by the Sub-Lessee. The
Sub-Lessee shall claim if any damages by an appropriate law suit which may have
been sustained by reason of the Sub-Lessor’s non-observance of the covenants
conditions and stipulations herein contained to be observed and performed by the
Sub-Lessor.

 

(e)   The Sub-Lessor shall refund the refundable security deposit of One Hundred
Fifty Six Million Three Hundred Thirty Seven Thousand Nine Hundred and Ten and
cents Twenty Three (LKR.156,337,910.23/-)obtained from the Sub-Lessee after
utilizing same for the settlement of any arrears of lease rentals, arrears in
payment for use of electricity, water, arrears arising from such other charges
due in terms of these presents and for damages sustained to the demised premises
by the intentional or negligent actions of an employee, agent or visitor of the
Sub-Lessee, fair wear and tear excepted within  Thirty(30) days of the expiry of
this indenture of lease or sooner determination thereof. If the Sub — Lessor
does not refund the said deposit as mentioned above, interest will apply from
the expiry of the said thirty (30) days period at a rate of Average Weighted
Prime Lending Rate plus Two Per Centum (AWPLR+2%) calculated per diem.

 

(f)    If any instalment of lease rentals and / or service charges remain unpaid
on the due dates specified in Clause 1(d) of this indenture of sub-lease,
interest at Average Weighted Prime Lending Rate plus Two Per Centum (AWPLR+2%)
calculated per diem on the rental and other charges commencing from the expiry
of two weeks from the due date. The rate applicable for AWPLR will be that
published by the Central Bank of Sri Lanka on the first day of the particular
Quarter and shall be payable by the Sub-Lessee until such time as the unpaid
monthly instalment of lease rentals and/or other charges are paid for the
duration it occupied the said Floor Area.

 

(g)   If either party is in breach of any terms or conditions of the lease
herein granted the aggrieved party shall be entitled to give fifteen (15) days
written notice to the defaulting party to rectify such breach and at the end of
such

 

12

--------------------------------------------------------------------------------


 

period if such breach is not rectified the aggrieved party may take steps to
rectify such breach as aforesaid and in such event the defaulting party shall
forthwith pay to the aggrieved party on written notification by the aggrieved
party such sum of money expended by the aggrieved party to rectify such breach
plus damages at Twenty (20%) per centum of the said cost for non-compliance by
the defaulting party of such breach In the event of non-payment or further
breach by the defaulting party the aggrieved party shall be entitled to refer
the same to an independent arbitrator as per Arbitration Act No.11 of 1995 and
if the arbitration order is not given in fifteen (15) days time the aggrieved
party shall be entitled to terminate the lease herein granted by giving a
further fifteen (15) days written notice to the defaulting party.

 

(h)   The Sub-Lessor and Sub-Lessee shall expressly oblige to comply with the
covenants conditions and stipulations herein contained to be observed and
performed and shall not terminate at any time during the term and period of this
indenture save and except the procedure stipulated in the covenants and
conditions herein.

 

(i)    The Sub-Lessee shall not either during the term and period hereby created
or after  the termination of these presents by effluxion of time or otherwise
claim any sum of money whatsoever from the Sub-Lessor as compensation or
otherwise for any improvements effected by reason of the Sub-Lessee carrying out
any permitted alterations additions or repairs to the demised premises and/or
any improvements to the demised premises and in the event of any such
alterations additions repairs or improvements having been carried out by the
Sub-Lessee in contravention of any Colombo Municipal Council and/or Urban
Development Authority or any other statutory regulations or by-laws or any other
law for the time being in force the Sub-Lessee shall do or cause to be done all
necessary things to bring the demised premises back to its original condition
and shall keep the Sub-Lessor indemnified against all suits prosecutions fines
and impositions whatsoever resulting from a breach of such regulations, by-laws
or laws.

 

(j)    Notwithstanding anything herein contained the neither party shall during
the term and period hereby created be liable to the other in respect of non -
fulfilment of its obligations or any delay in fulfilment thereof by reason of
destruction of the demised premises by fire water natural disasters riot and
civil commotion malicious damage terrorism Act of God and inevitable accidents.

 

(k)   Notwithstanding anything herein contained the Sub-Lessor and Sub-Lessee
hereby expressly agree that the rental and other charges as herein stated are
exclusive of taxes such as Value Added Tax (VAT), Nation Building Tax (NBT) or
any other tax that may be levied by future legislation and/or increased in
future by the Government, Municipal Council, Provincial Council or any other
Competent Authority by way of legislation or otherwise and that the Sub-Lessee
shall and will bear such tax or additional taxes in consequence of such levy
and/or increase where applicable unless payable by the Sub-Lessor as owner of
the demised premises.

 

(l)             The Sub-Lessor and the Sub-Lessee hereby covenant and agree that
the terms conditions and covenants herein contained shall be subject to the
rules regulations and laws of the Republic of Sri Lanka.

 

(m)  To permit the Sub-Lessee at its own cost to erect display affix or exhibit
on the ground floor, a name board of reasonable dimensions containing the name
of the Sub-Lessee provided however the size of the said signage and the location
of the display of the signage shall be determined in consultation with the
Sub-Lessor. The Sub-Lessee shall remove all such additions

 

13

--------------------------------------------------------------------------------


 

without causing damages to the demised premises on the termination of this
Agreement and on such removal of the additions any damages caused by wilful or
negligent act by an employee, agent or visitor of the Sub-Lessee, to the demised
premises shall be settled by the Sub-Lessee to the Sub-Lessor. The Sub-Lessee is
liable to pay all dues, rates and taxes to the Colombo Municipal or any other
authority in respect of the said display and keep the Sub-Lessor freed and
indemnified from any costs and claims arising therefrom.

 

(n)   That if the Sub-Lessee shall be desirous of renewing this Indenture for a
further period from the date of expiration hereof and shall give three (03)
months’ notice in writing of the Sub-Lessee’s intention to the Sub-Lessor before
the expiration of the term and period hereby created the Sub-Lessor may at the
Sub-Lessor’s discretion at the expiration of the term and period hereby created
grant to the Sub-Lessee a renewal of this Lease at a monthly rental & term to be
mutually agreed between the Sub-Lessor and the Sub-Lessee based on the market
rents prevailing at the time for similar premises. In the event that the
Sub-Lessor do not intend to renew this indenture for a further period, the
Sub-Lessor shall give twenty four (24) months’ prior written notice to the
Sub-Lessee of that intention.

 

(o)   Notwithstanding anything herein contained the Sub-Lessor and Sub-Lessee
hereby expressly covenant and agree that this Agreement shall be effective
retrospectively from Fifteenth (15th) day of October Two Thousand and Seventeen
(2017) and that the terms conditions and covenants herein contained effective
from the said date till the expiration of this indenture of lease.

 

5.              Each party shall bear its own legal fees and other expenses
incidental to the preparation execution and registration of these presents but
the stamp duty shall be borne by the Sub Lessee.

 

6.              Any notices to be served hereunder shall be deemed to be
sufficiently served on the Sub-Lessor and the Sub-Lessee if addressed and sent
by Registered Post to the respective Registered Addresses aforesaid and any
change in the respective addresses of either party aforesaid shall be given by
registered post in like manner.

 

7.              None of the parties hereto may assign or attempt to assign any
right or obligation under this Agreement to any other without the express prior
written consent of the other party hereto.

 

8.              This Agreement cancels, supersedes and replaces any and all
prior agreements between the parties hereto whether written or oral. This
Agreement constitutes the entire understanding between the parties hereto and
shall not be modified, amended or varied by a written document signed by the
parties hereto. None of the parties hereto rely on representations other than
those expressly set forth in this Agreement.

 

THE FIRST SCHEDULE ABOVE REFERRED TO:

 

All that divided and defined allotment of land and buildings bearing Assessment
No.752, Danister de Silva Mawatha formerly Baseline Road which said allotment of
land is marked Lot A in Plan No.1187 dated 27th, 29th March 1985 and
1st April 1985 made by P.Sinnethamby Licensed Surveyor is a divided and defined
portion of land from and out of the portion of the land called Umbichy Mills
situated along Danister de Silva Mawatha formerly Baseline Road in the
GramaNiladari Division of Dematagoda and Divisional Secretary’s Division of
Thimbirigasyaya within the Municipality and District of Colombo Western Province
and is bounded on the

 

14

--------------------------------------------------------------------------------


 

NORTH by Lots D, N and O in Plan No.1187 and Lot 2 in Plan No.1028 made by
P.Sinnethamby Licensed Surveyor and bearing Assessment No.752/1, Danister de
Silva Mawatha on the EAST by Lot 2 in Plan No.1028 and bearing Assessment
No.752/1, Danister de Silva Mawatha and Dematagoda Ela on the SOUTH by premises
bearing No.G658 and Danister de Silva Mawatha and Lot B in Plan No.1187 and on
the WEST by Lot B in Plan No.1187 Premises bearing Assessment Nos.G658 & G716
Danister de Silva Mawatha, Private Road and Lot N in Plan No.1187 and containing
in extent Six Acres Nought Roods Thirteen decimal Seven Five Perches
(A6-R0-P13.75) Registered in A850/71 at the Land Registry Colombo.

 

According to a more recent survey the said Lot A is morefully described as
follows:-

 

All  that divided and defined allotment of land marked Lot X depicted in Plan
No. 1969 dated 23rd  March 1988 made by P.Sinnathamby Licensed Surveyor (being a
resurvey of Lot A in survey plan No. 1187 dated 27th, 29th March 1985 and
1st and 15th April 1985 made by P. Sinnathamby Licensed Surveyor) presently
bearing assessment No. 752 and formerly No 752 (part of) situated along a road
off Danister De Silva Mawatha formerly Baseline Road in the Dematagoda Ward
No. 29 within the GramaNiladhari Division of Dematagoda and Divisional
Secretary’s Division of Thimbirigasyaya in the PallePattu of SalpitiKorale
within the Administrative  limits of Colombo Municipal Council in the District
of Colombo Western Province and which said Lot X is bounded on the North by  Lot
6 (Approved private Road 40 feet wide) hereof and Lot 2 in Plan No. 1028 bearing
assessment No. 752/1 Danister De Silva Mawatha on the East by Lot 2 in Plan
No. 1028 bearing assessment No. 752/1 Danister De Silva Mawatha and Dematagoda
Ela on the South byPremsies bearing Assessment No. G658 Danister De Silva
Mawatha and Lot Y hereof on the West by Lot Y hereof premises bearing assessment
No. G658 Danister de Silva Mawatha Private Road and premises bearing assessment
G716 Danister De Silva Mawatha and Lot 2 in Plan No. 1028 bearing assmt.752/1
Danister De Silva Mawatha and containing in extent Six Acres Thirteen Decimal
Seven Five Perches (A6-R0-P13.75) according to the said Plan No. 1969

 

Together with the right to use the following Road Reservations:-

 

1.   All that divided and defined allotment of land marked Lot 2 (Reservation
for a Private Street) depicted in Plan No.873 dated 6th April 1964 made by
S.Singanayagam Licensed Surveyor and Leveller of the land called Umbichy Mills
situated along Baseline Road in the GramaNiladari Division of Dematagoda and
Divisional Secretariat Division of Thimbirigasyaya aforesaid and which said Lot
2 is bounded on the NORTH EAST by Lot 1 in Plan No.873 on the SOUTH EAST by Lot
1 in Plan No.873 on the SOUTH WEST by Lot 4 in Plan No.873 and on the NORTH WEST
by Lot 1 in Plan No.873 and containing in extent Thirty Eight perches
(A0-R0-P38.0) Registered in A 640/257 at the Land Registry Colombo

 

2.   All that divided and defined allotment of land marked Lot 4 (Reservation
for a Road) of the land called Umbichy Mills bearing Assessment No.756, 750/1
and 752/10 Baseline Road situated along Baseline Road in the GramaNiladari
Division of Dematagoda and Divisional Secretariat Division of Thimbirigasyaya
aforesaid and which said Lot 4 is bounded on the NORTH EAST by Lots 1 and 2 in
Plan No.873 on the SOUTH EAST by Lots 1 and 3 in Plan No.873 on the SOUTH WEST
by Lots 5 and 6 in Plan No.873 and Baseline Road and on the NORTH WEST by Lot 5
in Plan No.873 Baseline Road and Lot 7 in Plan No.873 and containing in extent
One Rood Twenty Eight Perches (A0-R1-P28) Registered in A 638/250 at the Land
Registry Colombo

 

3.   All that divided and defined allotment of land marked Lot 7 (Road) of the
land called Umbichy Mills situated along Baseline Road in the GramaNiladari
Division of Dematagoda and Divisional Secretariat Division of Thimbirigasyaya
aforesaid and

 

15

--------------------------------------------------------------------------------


 

which said Lot 7 is bounded on the NORTH EAST by premises now bearing
Assessments Nos.758/3, 758/4, 758/5, 758/6 and 760 Baseline Road and Lot 4 in
Plan No.873 on the SOUTH EAST by Lot 4 in Plan No.873 on the SOUTH WEST by
Baseline Road and on the NORTH WEST by Baseline Road and premises now bearing
Assessment Nos. 758/3, 758/4, 758/5, 758/6 and 760 Baseline Road and containing
in extent One Rood Eighteen Decimal Five Perches (A0-R1-P18.5) Registered in A
638/249 at the Colombo Land Registry.

 

Together with a further right of way over a new Road Reservation now in use
marked Lot 6 in Plan No.1969 dated 27th, 29th March 1985 and 1st April 1985 made
by P.Sinnethamby Licensed Surveyor and containing in extent One Rood Seventeen
Decimal Six Nought Perches (A0-R1-P17.60) as per the said Plan No.1969.

 

THE SECOND SCHEDULE ABOVE REFERRED TO:

 

 

 

Orion Main

 

 

 

Centre

 

 

BUILDING

 

Building

 

Office 3 & 4

 

Atrium

 

 

 

 

 

 

 

 

 

 

 

AREA

 

105,910

 

21,252

 

2,550

 

 

RENEWAL DATE

 

15/10/2017

 

15/10/2017

 

15/10/2017

 

 

EXPIRE DATE

 

14/10/2022

 

14/10/2022

 

14/10/2022

 

 

RENT RATE

(SQ.FT) Rs.

 

181

 

181

 

151

 

 

RENT ESCALTION

 

Biennially 10%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Monthly Rent

Month*

 

Rent

 

Rent

 

Rent

 

(Excluding Taxes)

October-17

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

November-17

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

December-17

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

January-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

February-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

March-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

April-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

May-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

June-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

July-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

August-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

September-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

October-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

 

16

--------------------------------------------------------------------------------


 

November-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

December-18

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

January-19

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

February-19

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

March-19

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

April-19

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

May-19

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

June-19

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

July-19

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

August-19

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

September-19

 

19,169,710

 

3,846,612

 

385,050

 

23,401,372

October-19

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

November-19

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

December-19

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

January-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

February-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

March-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

April-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

May-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

June-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

July-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

August-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

September-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

October-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

November-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

December-20

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

January-21

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

February-21

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

March-21

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

 

17

--------------------------------------------------------------------------------


 

April-21

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

May-21

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

June-21

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

July-21

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

August-21

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

September-21

 

21,086,681

 

4,231,273

 

423,555

 

25,741,509

October-21

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

November-21

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

December-21

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

January-22

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

February-22

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

March-22

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

April-22

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

May-22

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

June-22

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

July-22

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

August-22

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

September-22

 

23,195,349

 

4,654,401

 

465,911

 

28,315,660

Total

 

1,244,497,573

 

249,722,051

 

24,997,446

 

1,519,217,070

 

--------------------------------------------------------------------------------

* For avoidance of any doubt monthly rental payments are calculated from 15th to
the 14th of the following month

 

IN WITNESS WHEREOF the said ORION DEVELOPMENT (PRIVATE) and the said VIRTUSA
(PRIVATE) LIMITED hath caused their hands under their respective Common Seals to
be affixed hereunto and to three others of the same tenor as these presents at
Colombo on the day month and year at the beginning hereof written.

 

The Common Seal of the said

 

ORION DEVELOPMENT (PRIVATE)

 

LIMITED was affixed hereto in the presence of)

 

 

 

/s/ Elijah Jayaseelan Gnanam

 

Elijah Jayaseelan Gnanam

 

and

 

 

 

/s/ Michael Santappan Jeevan Gnanam

 

Michael Santappan Jeevan Gnanam

 

Directors

 

 

18

--------------------------------------------------------------------------------


 

who do hereby attest the sealing thereof

 

 

 

Witnesses:

 

 

 

1.

 

 

 

 

 

2.

 

 

 

 

 

The Common Seal of the said

 

VIRTUSA (PRIVATE) LIMITED

 

was affixed hereto in the presence of

 

 

 

/s/ Shireen Elizabeth Canekeratne

 

Shireen Elizabeth Canekeratne

 

And

 

 

 

/s/ Romani De Silva

 

Romani De Silva

 

Directors

 

 

 

who do hereby attest the sealing thereof

 

 

 

 

 

Witnesses:

 

 

 

1.

 

 

 

 

 

2.

 

 

19

--------------------------------------------------------------------------------


 

[g288581kc05i001.gif]

 

--------------------------------------------------------------------------------